ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-05-18_ORD_01_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)


         ORDONNANCE DU 18 MAI 2020




               2020
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)


            ORDER OF 18 MAY 2020

                         Mode oﬃciel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
         ordonnance du 18 mai 2020, C.I.J. Recueil 2020, p. 75




                             Oﬃcial citation :
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
             Order of 18 May 2020, I.C.J. Reports 2020, p. 75




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-003850-8
                                             Sales number    1189

                                18 MAI 2020

                               ORDONNANCE




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)




                               18 MAY 2020

                                 ORDER

               75




                              COUR INTERNATIONALE DE JUSTICE
                                              ANNÉE 2020
   2020
  18 mai                                       18 mai 2020
Rôle général
  no 178
                      APPLICATION DE LA CONVENTION
                   POUR LA PRÉVENTION ET LA RÉPRESSION
                          DU CRIME DE GÉNOCIDE
                                      (GAMBIE c. MYANMAR)




                                            ORDONNANCE


               Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
                          Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                          M. Gaja, Mme Sebutinde, MM. Bhandari, Crawford,
                          Gevorgian, Salam, Iwasawa, juges ; M. Gautier, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
               son Règlement,
                  Vu la requête enregistrée au Greﬀe de la Cour le 11 novembre 2019,
               par laquelle la République de Gambie (ci-après dénommée la « Gambie »)
               a introduit une instance contre la République de l’Union du Myanmar
               (ci-après dénommée le « Myanmar ») à raison de violations alléguées de la
               convention pour la prévention et la répression du crime de génocide,
                  Vu l’ordonnance du 23 janvier 2020 par laquelle la Cour a ﬁxé au
               23 juillet 2020 et au 25 janvier 2021, respectivement, les dates d’expiration
               des délais pour le dépôt du mémoire de la Gambie et du contre-mémoire
               du Myanmar ;
                  Considérant que, par lettre datée du 24 avril 2020, l’agent de la Gambie
               a prié la Cour de proroger d’au moins trois mois le délai pour le dépôt du

               4

76   application de convention genocide (ordonnance 18 V 20)

mémoire en raison de la pandémie de COVID-19, ajoutant que « le prin-
cipe de l’égalité des armes autoriserait le Myanmar à bénéﬁcier
d’une prorogation de délai analogue pour le dépôt de son contre-
mémoire » ; et que, dès réception de cette lettre, le greﬃer, conformément
au paragraphe 3 de l’article 44 du Règlement, en a fait tenir copie à
l’agent du Myanmar ;
   Considérant que, par lettre datée du 28 avril 2020, l’agent suppléant du
Myanmar a indiqué que son gouvernement, bien qu’estimant que la pan-
démie de COVID-19 n’apparaissait pas constituer en soi une justiﬁcation
suﬃsante pour la demande de la Gambie, ne prenait aucune position sur
ladite demande et considérait qu’il appartenait à la Cour de « décider si la
demande de prorogation de délai de la Gambie [était] suﬃsamment justi-
ﬁée » ;
   Compte tenu des vues des Parties,
  Reporte au 23 octobre 2020 la date d’expiration du délai pour le dépôt
du mémoire de la République de Gambie ;
  Reporte au 23 juillet 2021 la date d’expiration du délai pour le dépôt du
contre-mémoire de la République de l’Union du Myanmar ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-huit mai deux mille vingt, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République de Gambie et au
Gouvernement de la République de l’Union du Myanmar.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                           (Signé) Philippe Gautier.




5

